Citation Nr: 1626291	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-13 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

3.  Entitlement to service connection for arthritis, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a bilateral eye disorder, to include as due to exposure to herbicides.

5.  Entitlement to service connection for a nerve disorder of the bilateral legs, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides.

7.  Entitlement to service connection for a cardiovascular disorder, to include hypertension, due to exposure to herbicides.

8.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides.

9.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In March 2014, the Veteran testified at a hearing before the undersigned; a transcript is of record.

This case is contained in an electronic claims file on the Veterans Benefits Management System.  Additional relevant records are located in Virtual VA.  

The issues of entitlement to service connection for a cardiovascular disorder, to include hypertension, arthritis, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2009 rating decision denied service connection for diabetes mellitus and is final.  Evidence received since the April 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus.

2.  The Veteran's duties at Takhli Royal Thai Air Force Base placed him near the perimeter of the base and exposed him to herbicides.  

3.  The competent medical evidence of record establishes current diagnoses of diabetes mellitus and coronary artery disease.

4.  The competent medical evidence of record establishes that the Veteran has peripheral neuropathy of the bilateral lower extremities which is caused by his diabetes mellitus.  

5.  The competent medical evidence of record establishes that the Veteran has diabetic retinopathy which is caused by his diabetes mellitus.  

6.  At the March 2014 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for right ear hearing loss.



CONCLUSIONS OF LAW

1.  The April 2009 rating decision that denied service connection for diabetes mellitus is final; new and material evidence has been received to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  The criteria for establishing service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for establishing service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

4.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

5.  The criteria for service connection for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

6.  The criteria for withdrawal of the substantive appeal on the issue of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As the Board is reopening the claim of entitlement to service connection for diabetes mellitus and granting or remanding all remaining claims for further development, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

II. New and Material Evidence

In October 2007, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus.  The claim was denied in an April 2009 rating decision on the basis that there was no evidence of service in Vietnam or exposure to herbicides during service.  The Veteran did not appeal the April 2009 rating decision, and it is found to be final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran submitted a new claim of entitlement to service connection for diabetes mellitus in October 2012.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Since the Veteran's prior denial in April 2009, the Veteran has submitted new evidence relating to his job duties in Thailand and military reports showing that Agent Orange and other herbicides were used at the Takhli Royal Thai Air Force Base in Thailand.  The Veteran has submitted military and academic reports regarding the use of herbicides in Thailand as well as maps showing the defoliated areas of the base and their proximity to the bomb storage building where he worked.

The Veteran has also submitted written statements describing his service in Thailand, including his service working on the flight line, near spraying of herbicides to control jungle vegetation.  In a March 2013 statement, the Veteran's representative described the Veteran's duties as an aircraft weapons technician and fire protection specialist which required repeated contact with the perimeter of the air force base, such as running beyond the perimeter line during emergencies.  In an April 2014 statement, the representative stated that the Veteran serviced aircraft on the flight line which extended into the defoliated areas.  The Veteran has also submitted statements indicating that he spent several hours in Vietnam, while in transit to Thailand.

The Veteran also testified at a Board hearing in March 2014.  The Veteran and his representative described the Veteran's duties in and near the defoliated area of the camp.  Board Hearing Transcript 5-12.  The Veteran also testified that he flew on a plane that landed for a couple of hours in Da Nang, Vietnam.  Id. at 17-18.

The Veteran's personnel records show that he worked as a weapons mechanic at the Takhli Air Force Base from October 1967 to November 1968.

The Board finds that this evidence, newly submitted since the last prior denial, provides competent and credible evidence that the Veteran was exposed to herbicides in service.  As this evidence therefore relates to a previously unestablished fact necessary to establish the claim for service connection for diabetes mellitus, it is found to be new and material evidence.  The claim of entitlement to service connection for diabetes mellitus is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III. Diabetes Mellitus and Heart Disorder

The Veteran asserts that he has diabetes mellitus and a heart disorder which are secondary to exposure to herbicides, such as Agent Orange, in service.  As discussed above, the Veteran has submitted extensive evidence describing his duties at Takhli Royal Thai Air Force Base and reports regarding the use of herbicides at that base.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d) (1), 3.309(e).  Diseases associated with such exposure include diabetes mellitus and ischemic heart disease, including coronary artery disease.  38 C.F.R. § 3.309(e).

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  In this case, although the Veteran has asserted that he was in an airplane that landed for several hours in Vietnam while he was en route to Thailand, the evidence does not show that the Veteran served at any time in Vietnam.  

VA has also determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.   Special consideration of herbicide exposure on a facts-found basis is extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.   See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10 (q),(r).

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.

In this case, as was discussed above, the Veteran has presented credible evidence indicating that his occupational duties at Takhli Royal Thai Air Force Base required him to work on and near the perimeter of the base.  His testimony is sufficiently supported by his personnel records, which show that he was stationed at Takhli Royal Thai Air Force Base and that he has worked as a weapons mechanic and a fire protection specialist.  The Board therefore concedes that the Veteran "served near the air base perimeter" and had exposure to herbicides in service.  See Id.

The Veteran's private treatment records also show that he has current diagnoses of both diabetes mellitus and coronary artery disease, two disabilities which have been found to be associated with herbicide exposure.  The Veteran's private treatment records show diagnoses and continuous treatment for diabetes mellitus.  In December 2008, the Veteran was hospitalized for atrial fibrillation.  He underwent a left heart catheterization study and imaging, and was diagnosed with mild to moderate calcified atherosclerotic coronary artery disease.

As the Veteran has been found to have been exposed to herbicides in service, and diabetes mellitus and coronary artery disease are diseases that have been shown to be associated with exposure to herbicide agents, it is presumed that these disorders were incurred in service even without evidence of those diseases during service.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As such, service connection for diabetes mellitus and coronary artery disease, as secondary to herbicide exposure, is warranted.

IV. Nerve Disorder of the Bilateral Legs and Bilateral Eye Disorder

The Veteran also asserts that he has a nerve disorder of the bilateral legs and an eye disorder that is either caused by exposure to herbicides in service or is secondary to his diabetes mellitus.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the medical evidence of record clearly shows that the Veteran has a nerve disorder of the bilateral legs, diagnosed as peripheral neuropathy, and a bilateral eye disorder, diagnosed as diabetic retinopathy, which are caused by his diabetes mellitus.

The Veteran's private treatment records show frequent complaints and treatment related to peripheral neuropathy and diabetic retinopathy.  A November 2007 letter from Dr. D. M. states that the Veteran has diabetes mellitus which had resulted in complications, including diabetic retinopathy and diabetic peripheral neuropathy.  A September 2007 letter from Dr. M.W. describes the Veteran's extensive eye treatment, including for proliferative diabetic retinopathy.

As the Veteran has now been granted entitlement to service connection for diabetes mellitus, it follows that service connection for these additional disabilities which are clearly secondary to diabetes mellitus, is also warranted.  Thus, service connection for bilateral lower extremity peripheral neuropathy and diabetic neuropathy is granted.  See 38 C.F.R. § 3.310(a).

V. Withdrawal

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the March 2014 Board hearing, the Veteran stated that he wished to withdraw the claim of entitlement to service connection for right ear hearing loss.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus is reopened.

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.

Entitlement to service connection for diabetic neuropathy is granted.

The appeal of the issue concerning entitlement to service connection for right ear hearing loss is dismissed.


REMAND

I. Arthritis

The Veteran contends that he has arthritis which is caused by exposure to herbicides in service.  The Veteran's VA treatment records show that he has been diagnosed with advanced bilateral knee degenerative joint disease and that in October 2009 he underwent a right knee replacement.

Certain diseases are deemed associated with herbicide exposure, under current VA law.  The list of those diseases does not include arthritis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  However, it has been held that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran did not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis. 

Furthermore, the Board notes that the Veteran was noted to have occasional "locked" knee on his February 1970 separation examination.  His service treatment records show July 1968 complaints of stiffness in his left knee.

The Board finds that there is evidence of record that the Veteran had knee problems in service, and an opinion regarding whether there is any relationship between these problems and his current bilateral knee arthritis must be addressed.  This opinion can also address the likelihood that exposure to herbicides in service caused his arthritis.  As the Veteran has not yet been afforded a VA examination addressing these questions, the issue must be remanded in order to obtain a VA examination and medical opinion prior to further adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2015).

II. Cardiovascular Disorder

The Veteran also contends that he has a cardiovascular disorder, to include hypertension, which was caused by exposure to herbicides in service.

The Veteran's private medical records indicate that he a long history of peripheral vascular disease which preceded his current diagnosis of coronary artery disease.  The Veteran's private records also show treatment for osteomyelitis and lack of venous access which developed after dropping a large piece of metal on his foot in 2003, and which resulted in the amputation of two toes.  In May 2011, the Veteran underwent surgery for tibial occlusive disease, and in January 2012 the Veteran underwent sheath placement in the femoral artery due to peripheral vascular disease and claudication.  The Veteran has also been noted on numerous occasions to have a history of hypertension.

The Board finds that while there is clearly evidence that the Veteran has been diagnosed with peripheral vascular disease, it is unclear to what extent this currently manifests as a separate disorder from his now service-connected coronary artery disease.  It is also unclear whether his other vascular treatment, including his lack of venous access leading to toe amputation and tibial occlusive disease, are manifestations of the same disorder or separate diagnoses and conditions, and whether he currently has a diagnosis of hypertension.  The Veteran has not yet been afforded a VA examination to discuss these diagnoses, and the issue must therefore remanded so that one can be provided.  The examiner must consider all of the Veteran's past diagnoses, and also provide a medical opinion regarding the relationship of these diagnoses to herbicide exposure and service, as well as to his now service-connected diabetes mellitus and coronary artery disease.  See id.

III. Erectile Dysfunction

Lastly, the Veteran contends that he has erectile dysfunction, which was caused by exposure to herbicides in service.

The Veteran's private treatment records show that he has been diagnosed with hypogonadism and treated for low serum testosterone.

No medical examination or opinion has yet been obtained addressing this issue.  The Board finds that this issue must also be remanded to obtain a medical opinion on the possible relationship between the Veteran's erectile dysfunction and exposure to herbicides in service, as well as whether such a disorder has been caused or aggravated by his service-connected diabetes mellitus or coronary artery disease.  See id.



IV. Treatment Records

The record indicates that the Veteran receives the majority of his medical care through private treatment providers.  The Veteran should be afforded an opportunity to provide authorization to obtain any more current, relevant private treatment records.

The record also indicates that the Veteran receives occasional treatment at the VA Nebraska-Western Iowa Health Care System in Omaha.  All outstanding, relevant VA treatment records since April 2013 should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional relevant private medical records of treatment related to the treatment of arthritis, cardiovascular disease, hypertension, or erectile dysfunction.

2. Obtain all outstanding, pertinent records of treatment of the Veteran from the VA Nebraska-Western Iowa Health Care System in Omaha since April 2013.  All records received should be associated with the claims file.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any arthritis disorder.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  


After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) Identify all current arthritis-related diagnoses.  In identifying all current diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the October 2012 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

Please specifically address the Veteran's treatment for bilateral knee osteoarthritis and whether the Veteran has arthritis in any other joints beyond the bilateral knees.

b) For every diagnosed arthritis disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service, to include whether the disorder was caused by exposure to herbicides in service.  It is noted to the examiner that the Board has conceded that the Veteran had exposure to herbicides in Thailand.

Please also discuss the Veteran's complaints of left knee stiffness in service and the notation of "locked" knee on his 1970 separation examination.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any cardiovascular disorder, to include hypertension.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) Identify all current cardiovascular disorders.  In identifying all current diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the October 2012 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

Please specifically address whether the Veteran has a current diagnosis of hypertension and whether his previous treatment for osteomyelitis, lack of venous access, tibial occlusive disease, and leg claudication constitute separate disorders with alternate etiologies, or whether they are related diagnoses stemming from a common etiology with any other current cardiovascular disorder.

b) For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service, to include whether the disorder was caused by exposure to herbicides in service.  It is noted to the examiner that the Board has conceded that the Veteran had exposure to herbicides in Thailand.

c) For every diagnosed disorder, state whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus or coronary artery disease.  Please explain why or why not.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) Identify all current disorders related to erectile dysfunction, to include consideration of his past treatment for hypogonadism and low serum testosterone.  In identifying all current diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the October 2012 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b) For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service, to include whether the disorder was caused by exposure to herbicides in service.  It is noted to the examiner that the Board has conceded that the Veteran had exposure to herbicides in Thailand.

c) For every diagnosed disorder, state whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus or coronary artery disease.  Please explain why or why not.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

6. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for the VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted in full, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


